Hill, J.
The County of Gwinnett brought a suit against Rutledge & Summerour and others, for the recovery of a certain sum upon a-contract of guaranty. The defendants filed a plea in which they undertook to make one Brown, as administrator -of Robertson, a party to the case. *392The court refused to make Brown as such administrator a party, and exception pendente lite was taken to such ruling. The case then proceeded to verdict, upon which judgment was entered. A bill of exceptions, complaining of the ruling to which pendente-lite exceptions were filed, but containing no exception to the final judgment rendered in the ease, was sued out. Under such circumstances, the bill of exceptions must be dismissed. Lyndon v. Georgia Railway & Electric Co., 129 Ga. 353 (58 S. E. 1047) ; Durrence v. Waters, 140 Ga. 762 (79 S. E. 841).
April 22, 1915.
Action; from Gwinnett superior court. Motion to dismiss.
0. A. Nix, for plaintiffs in error.
N. L. Hutchins and I. L. Oaices, contra.

Writ of error dismissed.


All the Justices concur, except Fish, O. J., absent.